
	

115 S1138 IS: Department of Education Accountability Act
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1138
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2017
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To rescind $500,000 a week from the Office of the Secretary of Education until the Secretary of
			 Education reconsiders Upward Bound applications that were rejected due to
			 arbitrary formatting issues.
	
	
		1.Short title
 This Act may be cited as the Department of Education Accountability Act .
		2.Rescission of funds
 (a)Requiring review of all Upward Bound applicationsNotwithstanding any other provision of law or any policy of the Department of Education, the Secretary of Education shall consider all applications that were submitted for a grant under section 402C of the Higher Education Act of 1965 (20 U.S.C. 1070a–13), for the grant competition under such section for fiscal year 2017, without regard as to whether the application satisfied any formatting requirements, including font type or size, line spacing, or margins.
 (b)ComplianceAs soon as the Secretary of Education has ensured that the Department of Education has complied with subsection (a), the Secretary shall prepare and submit a certification of such compliance to Congress and to the Secretary of the Treasury.
			(c)Rescission
 (1)In generalSubject to paragraph (2), effective on the date that is 7 days after the date of enactment of this Act, and every 7 days thereafter, there are rescinded from the unobligated balances made available for the Office of the Secretary of Education, $500,000.
 (2)ComplianceParagraph (1) shall cease to have force or effect on the date on which the Secretary of Education submits the certification required under subsection (b).
 (3)Use of fundsAny amounts rescinded under paragraph (1) shall be returned to the Treasury and used for deficit reduction.
				
